                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Christopher Lee Michelson,               )           JUDGMENT IN CASE
                                          )
                 Plaintiff,               )             1:20-cv-00205-MR
                                          )
                     vs.                  )
                                          )
 Gill P. Beck, et al.,                    )
                                          )
               Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 4, 2020.

                                                 November 4, 2020




           Case 1:20-cv-00205-MR Document 14 Filed 11/04/20 Page 1 of 1
